Weiss, P. J.
Appeal from an order of the Family Court of Clinton County (McGill, J.), entered July 8, 1991, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for custody of the parties’ children.
This matter was previously remitted to Family Court for a statement of facts essential to Family Court’s determination (193 AD2d 832). The findings having been made, we are now able to reach the merits.
Each party presents a less than ideal home environment. Family Court essentially found that continuity of custody with petitioner was in the best interests of the two children (Edward, born Oct. 19, 1987; Mandy, born Mar. 31, 1990). Petitioner and respondent each presented conflicting accounts of the nature of their respective personalities and households. Although the choice of awarding custody to either of these parties is far from clear, there is ample basis in the record to support the resolution of the conflicting testimony in favor of petitioner, particularly in that Family Court had the advantage of hearing the witnesses and weighing the credibility of their testimony (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499; Eschbach v *619Eschbach, 56 NY2d 167, 172; Matter of Amy J. v Brian K., 161 AD2d 1022, 1023; Matter of Schwartz v Schwartz, 144 AD2d 857, 859).
Levine, Crew III and Mahoney, JJ., concur. Ordered that the order is affirmed, without costs.